DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  
The claim contains a period at the end of processing limitation (d); this should be amended to be either a comma or a semicolon, as a period can only appear at the end of a claim as per MPEP 608.01(m).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A scanning subsystem for scanning the sample beam . . .” in claims 1-19.
	With further regard to the above limitation, the term subsystem is used as a substitute for the word “means” as a nonce word or a generic placeholder for performing the claimed function.  The generic placeholder is modified by functional language, the placeholder being coupled to that functional language by the transition word “for”.  Finally, the use of a generic placeholder is not modified by sufficient structure or material for performing the claimed function, as “scanning” not a structural term known to one having ordinary skill in the art.	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites “wherein said control and processing circuitry is configured such that when performing step (e) . . .” in lines 1 and 2 of the claim.  However, there is no step (e) present in claims 1 or 7, the claims on which claim 9 depends.  As a result, it is unclear how the further limitation presented in claim 9 can further limit a step that does not exist.  For purposes of examination below, this limitation will be treated as if the claim stated “when performing step (d)”. 
Claims 10-11 are rejected by virtue of their dependence on claim 9, thereby containing all the limitations of the claim on which they depend.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14-19, 37, and 38 of U.S. Patent No. 10,729,327. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘327 patent anticipate the claims of the instant application as follows.
Regarding claim 1, claim 1 of the ‘327 patent discloses an optical coherence tomographic vibrography system (see line 1 of the ‘327 claim), the system comprising: an optical coherence tomography subsystem comprising (see line 3 of the ‘327 claim): a light source (see line 4 of the ‘327 claim); an interferometer in optical communication with said light source, wherein said interferometer is configured to generate a sample beam and a reference beam (see lines 5-8 of the ‘327 claim); and a detector in optical communication with said interferometer (see lines 9-10 of the ‘327 claim); a scanning subsystem for scanning the sample beam onto an object within a field 
Claim 2 of the instant application with claim 2 of the ‘327 patent.
Claim 3 of the instant application with claim 3 of the ‘327 patent.
Claim 4 of the instant application with claim 4 of the ‘327 patent.
Claim 5 of the instant application with claim 5 of the ‘327 patent.
Claim 6 of the instant application with claim 6 of the ‘327 patent.
Claim 7 of the instant application with claim 7 of the ‘327 patent.
Claim 8 of the instant application with claim 8 of the ‘327 patent.
Claim 9 of the instant application with claim 9 of the ‘327 patent.
Claim 10 of the instant application with claim 10 of the ‘327 patent.
Claim 11 of the instant application with claim 11 of the ‘327 patent.
Claim 12 of the instant application with claim 14 of the ‘327 patent.
Claim 13 of the instant application with claim 15 of the ‘327 patent.
Claim 14 of the instant application with claim 16 of the ‘327 patent.
Claim 15 of the instant application with claim 17 of the ‘327 patent.
Claim 16 of the instant application with claim 18 of the ‘327 patent.
Regarding claim 17, claim 19 of the ‘327 patent discloses a method of synchronizing the operation of an optical coherence tomographic vibrography system (see lines 1-2 of the ‘327 
Regarding claim 18, claim 37 of the ‘327 patent discloses an optical coherence tomographic vibrography system (see lines 1-2 of the ‘327 claim), the system comprising: an optical coherence tomography subsystem comprising (see line 3 of the ‘327 claim): a light source (see line 4 of the ‘327 claim); an interferometer in optical communication with said light source, wherein said interferometer is configured to generate a sample beam and a reference beam (see lines 5-8 of the ‘327 claim); and a detector in optical communication with said interferometer (see lines 9-10 of the ‘327 claim); a scanning subsystem for scanning the sample beam onto an object within a field of view, wherein said interferometer is configured to interfere the reference beam with scattered laser light that is scattered from the object, such that the interfered reference beam and scattered laser light are detected by said detector (see lines 11-16 of the ‘327 claim); an acoustic stimulus source for generating an acoustic stimulus and directing the acoustic stimulus onto the object, such that the acoustic stimulus generates vibrations within the field of view of said scanning subsystem (see lines 17-21 of the ‘327 claim); and control and processing circuitry operatively coupled to said optical coherence tomography subsystem, said scanning subsystem, said acoustic stimulus source, said control and processing circuitry comprising a 

Allowable Subject Matter
Claims 1-19 would be allowable in view of the prior art should the double patenting and 35 USC 112(b) rejections set forth above be properly overcome.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        April 8, 2021